Order entered January 10, 2020




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-19-00073-CV

                 IN THE ESTATE OF IRA E. TOBOLOWSKY, DECEASED

                             On Appeal from the 95th District Court
                                     Dallas County, Texas
                              Trial Court Cause No. DC-18-17620

                                             ORDER
        Before the Court is Dallas County and the Dallas County Medical Examiner’s

(collectively, “the County”) unopposed motion for leave to amend their combined appellee brief

and cross-appellant’s brief. We GRANT the motion and DIRECT the Clerk of the Court to file

the amended combined appellee brief and cross-appellant’s brief, tendered to the Court January

7, 2020, as of the date of this order.


                                                        /s/   BILL WHITEHILL
                                                              JUSTICE